ON MOTION FOB, BEHEAEING.
The special finding made by the court shows that the relation between the plaintiff, Diveley and Jarvis was that of a commercial partnership under the name of “Diveley & Company.” A mining partnership arises only by implication from co-operation in the working of the joint property.
--: mines and mining: There may be a partnership in the working of a mine subject to the law of ordinary partnership. The working of a mine has been denominated . . _ a species ot trade (Mcbwnmey on Mines, Etc., 115) and if it is made the subject of a partnership agreement, the relation arising therefrom is a commercial partnership. A commercial partnership arises from agreement. In such case new members can not be intruded without the consent of the others. If one of the partners, in such partnership, convey his interest to another, the grantee would not become a member of the firm, he would be a tenant in common with the remaining partners. If, however, they should continue to work the mine, they would, in that event, become mining partners. Barringer & Adams on the Law of Mines and Mining, 753; McSwinney on Mines, Quarries and Minerals, 137.
It is thus to be seen that a mining partnership relation may arise in two ways: First. By operation of law where there is no partnership agreement but co-operation by co-owners or joint tenants in the working of mining property (Lindley on Mines, sec. 797); and, second, by agreement of the co-owners or joint *617tenants. In partnerships of the former kind there is no delectus personae consequently the membership is continually subject to changes beyond the contract of the partners. Decker v. Howell, 42 Cal. 636.
In the latter kind of partnership the delectus personae exists, and a new partner can no more be intruded therein without the consent of the remaining partners than in a strictly commercial partnership.
It follows from this, that since the mining partnership of Diveley & Company was in effect a commercial partnership; that the sale of the interest of Diveley and Jarvis therein to the defendants accomplished a dissolution of the partnership and created the relation of tenants in common between the plaintiff and defendants as to the property in dispute. This relation was not changed into a mining partnership by implication of law since they did not contine to work the mine. The defendants refused to co-operate and work the mine with the plaintiff. Accordingly, we think the relation of partners inter se or as to the public did not exist between plaintiff and defendants, either by implication or agreement.
The motion must be denied.